Citation Nr: 1117817	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-45 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of an injury to the right wrist currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  As the case must be remanded, the RO will have an opportunity to review this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a December 2010 VA examination, the examiner appeared to raise the issue of service connection for carpal tunnel syndrome, secondary to service-connected right wrist osteoarthritis.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a disability rating in excess of 10 percent residuals of an injury to the right wrist was previously remanded by the Board in November 2010 for further development.  As will be further discussed below, the Board finds that the agency of original jurisdiction (AOJ) did not substantially comply with the remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board regrettably must again remand this case.

In particular, the November 2010 remand order instructed as follows:

The examination is asked to assess the severity of the Veteran's service-connected right wrist injury which should include a discussion about the ranges of motion of the right wrist, including whether any ankylosis is present and, if so, the degree thereof.  All limitation of function must be identified.  The examiner must provide a complete rationale for any stated opinion.

In December 2010 the Veteran was accorded a compensation and pension (C&P)  hand examination.  Range of motion revealed as follows:  dorsiflexion from 0 to 30 degrees associated with pain throughout the range of motion, palmar flexion from 0 to 30 degrees associated with pain throughout the range of motion, radial deviation from 0 to 20 degrees associated with pain throughout the range of motion, and ulnar deviation from 0 to 15 degrees associated with pain at the end of range of motion.  There was partial ankylosis present.  Unfortunately, the examiner did not determine the degree of ankylosis present.  Therefore the examination is inadequate.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the December 2010 VA examiner did not address the Veteran's current ankylosis in relation to his range of motion, the examination was insufficient.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  An addendum should be requested from the examiner who provided the December 2010 C&P hand examination.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from August 21, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  Associate with the claims folder VA medical records dating from August 21, 2009.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request an addendum from the December 2010 examiner regarding the degree of ankylosis present in the Veteran's right wrist.  Specifically, is the ankylosis favorable in 20 to 30 degrees of dorsiflexion; ankylosed in any other position, except favorable; or is the ankylosis unfavorable such that there is ankylosis in any degree of palmar flexion or with ulnar or radial deviation.   

If the examiner is not available or determines that an assessment cannot be provided without another examination, schedule the Veteran for another VA joints examination.  The examiner is asked to assess the severity of the Veteran's service-connected right wrist injury which should include a discussion of the functional limitations, including the degree of partial ankylosis in accordance with the information requested in the paragraph above.  The examiner must provide a complete rationale for any stated opinion.  

3.  Ensure that the medical report is complete and provides the necessary information.  If not, return the report as insufficient.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


